DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             JIMMY R. SMITH,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2659

                             [February 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Duffy, Judge;
L.T. Case Nos. 08-5742 CF10A, 08-5817 CF10B, 11-4222 CF10A, and 11-
7157 CF10A.

   Jimmy R. Smith, Raiford, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.